United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-1790
                     ___________________________

                          United States of America

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                                Kelly R. Wilson

                   lllllllllllllllllllll Defendant - Appellant
                                   ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                               ____________

                         Submitted: January 8, 2018
                          Filed: February 2, 2018
                               [Unpublished]
                              ____________

Before LOKEN, BEAM, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
      Kelly Wilson appeals the sentence imposed following revocation of his
supervised release. He argues that the district court1 abused its discretion when it
imposed a new ten-year term of supervised release.

       Wilson was convicted of transporting child pornography in 2006. He was
released from custody in 2010 and began a ten-year term of supervised release. On
several occasions between 2010 and 2016, the United States Probation Office
submitted reports to the court alleging that Wilson had violated the terms of his
supervised release in various ways, each resulting in verbal reprimands or
modifications to the conditions of his supervision without revocation.

       That changed in early 2017 when the probation office petitioned the court for
revocation based on three violations: (1) dating a convicted felon, (2) drinking
alcohol, and (3) missing a counseling session. In its summary of the third allegation,
the probation office also described a report from Wilson’s counselor. The counselor
told the probation office that Wilson was contemplating suicide and said he would
“take some people out with him.” The counselor later determined that the “some
people” were several probation officers at the Cape Girardeau probation office, all of
them women.

       At his revocation hearing, Wilson admitted he had violated the terms of his
supervised release but denied making the threats described by his counselor.
Wilson’s counselor testified; she confirmed the allegations in the report. Based on
Wilson’s admission to all three violations, the district court revoked his supervised
release. The district court sentenced Wilson to nine months in prison followed by a
new ten-year term of supervised release.2

      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
      2
          Wilson’s maximum supervised release term was life. 18 U.S.C. § 3583(k).

                                         -2-
       Wilson appeals only the term of supervised release. He alleges no procedural
error, so our only task is to evaluate the substantive reasonableness of the supervised
release for abuse of discretion. See United States v. Miller, 557 F.3d 919, 922 (8th
Cir. 2009). A district court abuses its discretion when it “(1) fails to consider a
relevant factor that should have received significant weight; (2) gives significant
weight to an improper or irrelevant factor; or (3) considers only the appropriate
factors but in weighing those factors commits a clear error of judgment.” United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (quotations omitted).

       Wilson argues that the district court gave significant weight to an improper or
irrelevant factor when it strayed beyond his admitted violations and considered the
testimony that he made threats against the probation office staff. To the extent he
argues the district court should not have considered this evidence at all, Wilson’s
argument conflates two distinct steps in the district court’s analysis. In the first step,
the district court determines whether to revoke supervised release. In that step, the
analysis is of course limited to the facts that make out a violation. See United States
v. Leigh, 276 F.3d 1011, 1012 (8th Cir. 2002) (“Revocation . . . requires only enough
evidence, within sound judicial discretion, to satisfy the district judge that the conduct
of the [supervisee] has not met the conditions of [supervised release].” (quotation
omitted)). If revocation is warranted, the district court moves to the second step. In
that step, the district court must analyze the 18 U.S.C. § 3553(a) factors to set the
appropriate sentence. See United States v. Merrival, 521 F.3d 889, 890 (8th Cir.
2008).

       In this case, Wilson admitted that he violated the terms of his supervised
release. The district court revoked his supervised release based on those admissions.
The district court then examined other conduct—which the probation office had
alleged in its report of violation—to determine Wilson’s sentence. Wilson
characterizes his statements as “mere venting” that should not have been taken
seriously. The district court heard that argument, but still found Wilson’s counselor

                                           -3-
to be a “highly credible” witness at the hearing, and determined that her testimony
about the threats was “an aggravating circumstance.” See 18 U.S.C. § 3553(a)(2)(C).
In the court’s own words, this was conduct it would “simply not tolerate.” Wilson’s
statements were not improper or irrelevant factors, and the district court did not abuse
its discretion by considering them. And to the extent Wilson argues the district court
gave this evidence too much weight, we see no clear error of judgment.

      Accordingly, the judgment of the district court is affirmed.
                      ______________________________




                                          -4-